          Case 19-52644-lrc             Doc 5       Filed 02/15/19 Entered 02/15/19 20:37:23                      Desc Main
                                                     Document     Page 1 of 7
  Fill in this information to identify your case:                                               Check if this is an amended plan,
                                                                                            and list below the sections of the plan
Debtor 1        Appolonia Francheska Bates                                                  that have been changed. Amendments
Debtor 2                                                                                    to sections not listed below will be
(Spouse, if filing)                                                                         ineffective even if set out later in this
                                                                                            amended plan.
United States Bankruptcy Court for the Northern District of Georgia
Case number                                                                                 ________________________________

Chapter 13 Plan

 NOTE: The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for Chapter
 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on the
 Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General Order No.
 21-2017 as it may from time to time be amended or superseded.

Part 1:               Notices


To Debtor(s):         This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                      does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                      district. Plans that do not comply with local rules and judicial rulings may not be confirmable.
                      In the following notice to creditors, you must check each box that applies.

 To Creditor(s):
                       Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                       Check if applicable.
                          The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. §
                       101(14A)), set out in § 4.4.
                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy
                       case. If you do not have an attorney, you may wish to consult one.
                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file
                       an objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless the
                       Bankruptcy Court orders otherwise. The Bankruptcy Court may confirm this plan without further notice if
                       no objection to confirmation is filed. See Bankruptcy Rule 3015.
                       To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim,
                       your claim is deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).
                       The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will
                       be controlling, unless the Bankruptcy Court orders otherwise.
                       The following matters may be of particular importance. Debtor(s) must check one box on each line to state
                       whether or not the plan includes each of the following items. If an item is checked as “Not included,” if
                       both boxes are checked, or if no box is checked, the provision will be ineffective even if set out later in the
                       plan.




            A limit on the amount of a secured claim, that may result in a partial payment
  §1.1                                                                                                 Included          Not included
            or no payment at all to the secured creditor, set out in § 3.2



            Avoidance of a judicial lien or nonpossessory, nonpurchase-money security
  §1.2                                                                                                 Included          Not included
            interest, set out in § 3.4.


                                                                                                                        Not
  §1.3      Nonstandard provisions, set out in Part 8.                                                  Included
                                                                                                                    included

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3
          Case 19-52644-lrc         Doc 5        Filed 02/15/19 Entered 02/15/19 20:37:23                     Desc Main
                                                  Document     Page 2 of 7
Part 2:            Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims



§ 2.1 Regular Payments to the trustee; applicable commitment period.
     The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
     Check one:
    36 months     60 months.


     Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:
     The debtor(s) will pay $455.00 per Month for the applicable commitment period. If the applicable commitment period is
     36 months, additional Regular Payments will be made to the extent necessary to make the payments to creditors
     specified in this plan, not to exceed 60 months unless the Bankruptcy Court orders otherwise. If all allowed claims
     treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable commitment period, no further Regular
     Payments will be made.
     Check if applicable.
     [o] The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be
     completed or reproduced. Insert additional lines as needed for more changes.):

Beginning on     The Regular Payment amount will change to
                                                                         For the following reason (insert reason for change):
(insert date):   (insert amount):

                 $__ per ___

§ 2.2 Regular Payments: method of payments.
      Regular Payments to the trustee will be made from future income in the following manner:
     Check all that apply.
         Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will
     pay to the trustee the amount that should have been deducted.
          Debtor(s) will make payments directly to the trustee.
          Other ( specify method of payment ):


§ 2.3 Income tax refunds.
      Check one.
           Debtor(s) will retain any income tax refunds received during the pendency of the case.
          Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case
      within 30 days of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund
      during the applicable commitment period for tax years 2018-2019-2020___, the amount by which the total of all of the
      income tax refunds received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders
      otherwise. If debtor’s spouse is not a debtor in this case, “tax refunds received” means those attributable to the debtor.
          Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4 Additional Payments.
      Check one.
           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
          Debtor(s) will make additional payment(s) (“Additional Payments”) to the trustee from other sources as specified
      below. Describe the source, estimated amount, and date of each anticipated payment.


§ 2.5 [Intentionally omitted.]


§ 2.6 Disbursement of funds by trustee to holders of allowed claims.
     (a) Disbursements before confirmation of plan.
                                                plan. The trustee will make preconfirmation adequate protection payments to
     holders of allowed claims as set forth in §§ 3.2 and 3.3.
     (b) Disbursements after confirmation of plan.
                                             plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee
     will disburse Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make
     payments to holders of allowed claims as follows:
             (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the
          Case 19-52644-lrc            Doc 5        Filed 02/15/19           Entered 02/15/19 20:37:23       Desc Main
                                                   Document
             trustee will disburse all available funds              Page 3 of
                                                       from Regular Payments     7 following order:
                                                                             in the
                    (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)
                    (C) as set forth in § 3.2, § 3.3, and orders of the Bankruptcy Court;
                    (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                    (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in
                    §§ 3.1, 3.2, 3.3, and 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on
                    nonpriority unsecured claims as set forth in § 5.2; and on executory contracts and unexpired leases as set
                    forth in § 6.1; and
                    (D) To pay claims in the order set forth in § 2.6(b)(3).
             (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement
             after confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments
             in the order below. All available Regular Payments will be distributed to the claims in each paragraph until such
             claims are paid in full.
                    (A) To make concurrent monthly payments, including any amount past due under this plan: on secured
                    claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the
                    debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in § 4.4; on the arrearage
                    claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired
                    leases as set forth in § 6.1
                    (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than
                    the trustee’s fee and the debtor’s attorney’s fees, expenses, and costs; and
                    (C) To pay claims in the order set forth in § 2.6(b)(3).
             (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments
             and Tax Refunds in the following order:
                    (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                    (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than
                    the trustee’s fee and the debtor’s attorney’s fees, expenses, and costs;
                    (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in
                    §§ 3.1, 3.2, 3.3, and 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on
                    both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
                    set forth in § 6.1;
                    (D) To pay other Allowed Secured Claims as set forth in § 3.6;
                    (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses
                    and domestic support obligations; and
                    (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified
                    Claims”) and to pay nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified
                    Claims”). The trustee will estimate the total amounts to be disbursed during the plan term (1) to pay
                    Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
                    be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro
                    rata to the creditors in the class.
     (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any
     payments received from the debtor(s) as Regular Payments.


Part 3:            Treatment of Secured Claims.


§ 3.1 Maintenance of payments and cure of defaults, if any.
     Check one.


    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


§ 3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
     Check one.
    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. .
    The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be
as set out in the column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy
Court orders otherwise, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules
controls over any contrary amount listed below. For each creditor checked below, debtor(s) will file a motion pursuant to
Bankruptcy Rule 3012 and the Chapter 13 General Order to request determination of the amount of the secured claim.
          Case 19-52644-lrc            Doc 5        Filed 02/15/19           Entered 02/15/19 20:37:23               Desc Main
                                                  Document
For each listed claim below, the value of the secured    claim will bePage
                                                                       paid in4full
                                                                                 ofwith
                                                                                    7 interest at the rate stated below. The
portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan.
The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.
The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:
 (a) payment of the underlying debt determined under nonbankruptcy law, or
 (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying
debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
                                                                                                     Monthly pre-
Check                                                               Amount of                                              Monthly
                      Estimated        Collateral                                 Amount of          confirmation
only if      Name of                               Value of         claims senior           Interest                       post-
                      amount of        and date of                                secured            adequate
motion to    Creditor                              collateral       to creditor’s           rate                           confirmation
                      total claim      purchase                                   claim              protection
be filed                                                            claim                                                  payment
                                                                                                     payment
             Wells                 2015
                                                                                                                           $150.00 to
             Fargo                 Chevy
                        $20,100.00                    $17,550.00 $0.00                   $17,550.00 5.50%   $75            $395 in
             Dealer                Impala -
                                                                                                                           Sept 2020
             Svc                   2015

§ 3.3 Secured claims excluded from 11 U.S.C. § 506.
     Check one.
    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
    The claims listed below were either:
 (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or
 (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
value.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
trustee.
The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.
The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier
of:
 (a) payment of the underlying debt determined under nonbankruptcy law, or
 (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying
debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
                                                Estimated                    Monthly pre-confirmation       Monthly post-confirmation
                                       Purchase                     Interest
Creditor     Collateral                         amount of                    adequate protection            payment to creditor by
                                       date                         rate
                                                claim                        payment                        trustee

Robins       Robins Federal
Federal      Credit Union              2018        $576.00           5.5%                                   $15.00
Credit       (Checking)

§ 3.4 Lien Avoidance.
     Check one.


   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


§ 3.5 Surrender of Collateral.
     Check one.


    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


§ 3.6 Other Allowed Secured Claims.
     A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be
     paid with interest at the rate of _5.5__%. Payments will commence as set forth in § 2.6. Notwithstanding the
     foregoing, the debtor(s), and any other party in interest, may: object to allowance of the claim; request that the
          Case 19-52644-lrc            Doc 5        Filed 02/15/19           Entered 02/15/19 20:37:23           Desc Main
                                                Document
      Bankruptcy Court determine the value of the  secured claim Page      5 of 7of the claim is permissible and if 11 U.S.C. §
                                                                  if modification
      506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11 U.S.C. § 522(f), if
      applicable.
      If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the
      amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan.
      The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
             (a) payment of the underlying debt determined under nonbankruptcy law, or
             (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the
             underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Part 4:            Treatment of Fees and Priority Claims.


§ 4.1
  4.1 General.
      Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will
      be paid in full regardless of whether it is listed in § 4.4.
 § 4.2
   4.2 Trustee's fees.
      Trustee’s fees are governed by statute and may change during the course of the case.
 § 4.3
   4.3 Attorney's fees.
      (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation
      in this case are $4,655.00. The allowance and payment of the fees, expenses and costs of the attorney for the
      debtor(s) are governed by General Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.
      (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. §
      503(b) to the extent set forth in the Chapter 13 Attorney’s Fees Order.
      (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the
      amount shown in § 4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees
      Order and after notice and a hearing.
      (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed
      amount set forth in § 4.3(a).
      (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ _250__ per month
      from Regular Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed
      amounts are paid in full.
      (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the
      attorney for the debtor(s) the amount of $_2500___ not to exceed the maximum amount that the Chapter 13 Attorney’s
      Fees Order permits. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
      Attorney’s Fees Order, the trustee will deliver, from the funds available, the stated amount or the maximum amount to
      the attorney, whichever is less.
      (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in
      the amount of $2500___ not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be
      allowed to the extent set forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees,
      expenses, and costs in excess of the maximum amount within 10 days from entry of the order of dismissal. If the
      attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the
      trustee will deliver, from the funds available, the allowed amount to the attorney.
      (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the
      attorney for the debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.
      (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the
      funds available, any allowed fees, expenses, and costs that are unpaid.
 § 4.4
   4.4 Priority claims other than attorney's fees.


    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.




Part 5:            Treatment Nonpriority Claims.


 § 5.1 Nonpriority
       Nonpriority unsecured claims not separately classified.
      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders
      of these claims will receive:
      Check one.

           A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in
          Case 19-52644-lrc            Doc 5        Filed 02/15/19           Entered 02/15/19 20:37:23        Desc Main
      this plan.                                    Document        Page 6 of 7
           A pro rata portion of the larger of (1) the sum of $0.00 and (2) the funds remaining after disbursements have been
      made to all other creditors provided for in this plan.
           The larger of (1) 0.00% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after
      disbursements have been made to all other creditors provided for in this plan.
      100% of the total amount of these claims.

      Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the
      amount of claims filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s
      fees, costs, and expenses of the attorney for the debtor(s), and other priority claims under Part 4.


§ 5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
      Check one.


    None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.




§ 5.3 Other separately classified nonpriority unsecured claims.
      Check one.


    If “None” is checked, the rest of § 5.3 need not be completed or reproduced.




Part 6:            Executory Contracts and Unexpired Leases.


§ 6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
executory contracts and unexpired leases are rejected.
      Check one.
    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
    Assumed items. Current installment payments will be disbursed directly by the debtor(s). Arrearage payments will be
disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).
                     Description of leased property or               Estimated amount of   Monthly post-confirmation payment to
Name of creditor
                     executory contract                              arrearage             cure arrearage

Atlanta Goal
                     residential lease                               $0.00                 $0.00
Properties



Part 7:            Vesting of the Property of the Estate.


§ 7.1 Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but
will vest in the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without
a discharge upon the completion of payments by the debtor(s).


Part 8:            Nonstandard Plan Provisions.


§ 8.1 Check "None" or list Nonstandard Plan Provisions.
           None If “None” is checked, the rest of Part 8 need not be completed or reproduced.
           None.
      Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision
      not otherwise included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out
      elsewhere in this plan are ineffective.

     The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional
     lines if needed.)
     ______________
          Case 19-52644-lrc           Doc 5        Filed 02/15/19 Entered 02/15/19 20:37:23                   Desc Main
                                                    Document     Page 7 of 7
Part 9:            Signatures.
§ 9.1 Signatures of Debtor(s) and Attorney for Debtor(s).
The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

/s/ Appolonia Francheska Bates
Signature of Debtor 1 executed on: 02/15/2019               Signature of Debtor 2 executed on: 02/15/2019

9194 Jefferson Village, Covington, GA 30014



/s/ Craig Black
                                                            Date: 02/15/2019
Signature of attorney for debtor(s)

The Craig Black Law Firm, LLC                               5555 Glenridge Connector Suite 200, Sandy Springs, GA 30342

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13
Plans that the Bankruptcy Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions
included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2019), Version 1.3
